MEMORANDUM OPINION
                                        No. 04-11-00679-CV

                                   In the Interest of A.M., a Child

                     From the 131st Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2010-PA-01875
                        Honorable Charles E. Montemayor, Judge Presiding

Opinion by:       Karen Angelini, Justice

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: January 25, 2012

AFFIRMED, MOTION TO WITHDRAW GRANTED

           Appellant appeals the trial court’s order terminating her parental rights to A.M.

Appellant’s court-appointed appellate counsel has filed a brief containing a professional

evaluation of the record, and demonstrating there are no arguable grounds to be advanced.

Counsel has also filed a motion to withdraw. In this motion, counsel certifies that appellant was

served a copy of the brief, and was advised of her right to file a pro se brief. Appellant has not

filed a pro se brief.

           Counsel’s brief and motion meet the requirements of Anders v. California, 386 U.S. 738

(1967). See In re R.R., No. 04–03–00096–CV, 2003 WL 21157944, *4 (Tex. App.—San Antonio

May 21, 2003, order) (applying Anders procedure to appeals from orders terminating parental
                                                                                   04-11-00679-CV


rights), disp. on merits, 2003 WL 22080522 (Tex. App.—San Antonio Sept. 10, 2003, no pet.)

(mem. op.). After reviewing the record and counsel’s brief, we agree that this appeal is frivolous

and without merit. Finding nothing in the record that might arguably support an appeal, we

affirm the termination order, and grant counsel’s motion to withdraw. See In re R.R., 2003 WL
21157944, at *4; Nichols v. State, 954 S.W.2d 83, 86 (Tex. App.—San Antonio 1997, no pet.).

                                                 Karen Angelini, Justice




                                               -2-